Case 19-05021-grs            Doc 42      Filed 05/04/21 Entered 05/04/21 16:05:20                       Desc Main
                                         Document     Page 1 of 13



                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF KENTUCKY
                                     LEXINGTON DIVISION

    IN RE                                                                                         CHAPTER 11

    CAMBRIAN HOLDING COMPANY,                                                    CASE NO. 19-51200 (GRS)
    INC., et al.1

    DEBTORS                                                                    JOINTLY ADMINISTERED

    ELLEN KENNEDY, SOLELY IN HER                                                                     PLAINTIFF
    CAPACITY AS THE LIQUIDATING
    TRUSTEE OF THE CAMBRIAN
    LIQUIDATING TRUST

    V.                                                                                       ADV. NO. 19-5021

    ALLIANCE PRIME ASSOCIATES, INC.,                                                            DEFENDANTS
    et al.

                             MEMORANDUM OPINION AND ORDER
                                DENYING MOTION TO DISMISS

         This matter is before the Court on the Motion to Dismiss of Defendants Deutsche Bank

AG, London Branch, Tennenbaum Opportunities Partners V, LP, and Tennenbaum Opportunities

Fund VI, LLC, the Plaintiff’s Objection, and the Defendants’ Reply. [Term Loan AP ECF Nos.

28, 36, 37.]2 A hearing was held on April 22, 2021, and the matter taken under submission. The

Motion to Dismiss is denied. The Plaintiff may amend the Complaint.




1
 The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers in
parentheses): Cambrian Holding Company, Inc. (8203), Cambrian Coal LLC (3394), Apex Energy, Inc. (3455),
C.W. Augering, Inc. (2875), Marshall Resources, Inc. (9735), PLM Holding Company LLC (7427), Bear Branch
Coal LLC (0674), Clintwood Elkhorn Mining LLC (6910), Gatliff Coal LLC (5768), Perry County Coal LLC
(4382), Ray Coal LLC (0981), Whitaker Coal LLC (8270), Pike-Letcher Land LLC (8952), Premier Elkhorn Coal
LLC (8951), Raven Rock Development LLC (1351), Rich Mountain Coal LLC (1974), S.T. & T. Leasing, Inc.
(0340), T.C. Leasing, Inc. (7705), and Shelby Resources, LLC (5085).
2
 This opinion requires a discussion of two separate loan facilities and reference to two different adversary
proceedings. References to the record of the underlying matter, Adv. No. 19-5021, are cited as “Term AP ECF No.”
References to the record of Adv. No. 19-5022, otherwise referred to as the “ABL Credit Litigation”, are cited as
“ABL AP ECF No.”.

                                                          1
Case 19-05021-grs          Doc 42    Filed 05/04/21 Entered 05/04/21 16:05:20             Desc Main
                                     Document     Page 2 of 13



      I.      Civil Rule 12(b)(6) Standard.

           The Defendants move to dismiss the Plaintiff’s Complaint pursuant to Federal Rule of

Civil Procedure 12(b)(6) (incorporated by Federal Rule of Bankruptcy Procedure 7012). “[A]

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible if the pleaded facts allow the court

to draw a reasonable inference that the defendant is liable for the alleged misconduct. Id. If

amendment cannot save the complaint, then dismissal is appropriate. Newberry v. Silverman,

789 F.3d 636, 646 (6th Cir. 2015).

     II.      Relevant Facts and Procedural History.

           The facts alleged in the Complaint are accepted as true for this Motion and presented as

such. The procedural history is based on the bankruptcy record and records in the relevant

adversary proceedings.

              A. The Term Loan Credit Agreement.

           Certain non-debtor entities owned and controlled by James Booth, the Debtors’ original

principal equity owner (“Booth Non-Debtor Entities”), borrowed $43,500,000.00 from the

Defendants Deutsche Bank AG, London Branch (“DB London”), as Lender, and Deutsche Bank

Trust Company Americas (“DB Trust”), as Administrative and Collateral Agent, pursuant to a

Term Loan Credit Agreement executed on July 10, 2013. [Term AP ECF No. 1 at ¶¶ 20-25;

Exh. 1.]

           The Booth Non-Debtor Entities subsequently defaulted under the Term Loan Credit

Agreement and entered into several forbearance agreements in 2014 and 2015. [Id. at ¶¶ 28-29.]

During this time, Tennenbaum Opportunities Partners V, LP (“Tennenbaum V”) and



                                                   2
Case 19-05021-grs        Doc 42      Filed 05/04/21 Entered 05/04/21 16:05:20          Desc Main
                                     Document     Page 3 of 13



Tennenbaum Opportunities Fund VI, LLC (“Tennenbaum VI” and collectively with

Tennenbaum V, the “Tennenbaum Defendants”) joined as Lenders under the Term Loan Credit

Agreement. [Id. at ¶ 29.] DB London and the Tennenbaum Defendants are referred to as the

“2015 Lenders”.

            B. The Sixth Amendment to the Term Loan Credit Agreement.

       On September 21, 2015, Booth caused the Debtor Cambrian Coal LLC (“Cambrian

Coal”) to close on a transaction with TECO Diversified, Inc. (“TECO Transaction”). [Id. at

¶¶ 33-39.] The TECO Transaction allowed Cambrian Coal to acquire interests in several of the

other Debtors. [Id. at ¶ 35.]

       That same day, Booth caused the Debtors Cambrian Coal and Shelby Resources, LLC

(“Shelby Resources”) to execute an amendment to the Term Loan Credit Agreement (“Sixth

Amendment”). [Id. at ¶¶ 40-44, Exh. 2.] The Sixth Amendment added Cambrian Coal and

Shelby Resources as borrowers. [Id. at ¶ 44.] The Sixth Amendment also caused other Debtors

to guaranty the obligations. [Id.]

       Prior to the transactions, the Booth Non-Debtor Entities owed $31,396,020.74 under the

Term Loan Credit Agreement. [Id. at ¶ 45.] The balance increased to $51,745,025.93 after

execution of the Sixth Amendment. The additional loan proceeds were disbursed as follows:

       1.      $7,849,005.19 to lender as an Amendment Fee;
       2.      $2,500,000.00 to lender as a “Funding Fee”;
       3.      $842,617.46 to lender for lender’s legal fees;
       4.      $1,500,000.00 to a Booth Non-Debtor Entity that was treated as a loan
               from the borrowers; and
       5.      $7,657,382.59 to Cambrian Coal.

[Id. at ¶ 46.] Cambrian Coal quickly depleted the cash disbursement by loaning approximately

$4 million to a Booth Non-Debtor Entity and transferring $1.1 million to DB Trust. [Id. at ¶¶ 48-

53.]

                                                3
Case 19-05021-grs          Doc 42   Filed 05/04/21 Entered 05/04/21 16:05:20            Desc Main
                                    Document     Page 4 of 13



           C. The ABL Credit Agreement.

       Booth also caused the Debtors to incur additional liabilities for certain other obligations

of the Booth Non-Debtor Entities. [Id. at ¶ 55.] The Booth Non-Debtor Entities were parties to

a separate loan facility with Deutsche Bank AG New York (“DB NY”), as Lender,

Administrative Agent and Collateral Agent, dated July 10, 2013 (“ABL Credit Agreement”).

[ABL AP ECF No. 1, Exh. 1.] An amendment to the ABL Credit Agreement added Lenders

Richmond Hill Investment Co., LP (“Richmond Hill”) and Essex Equity Joint Investment

Vehicle, LLC (“Essex”). [Id., Exh. 2.] The Debtors assumed liability for approximately $40

million of additional debt under the ABL Credit Agreement and received little or no value in

return. [Term AP ECF No. 1 at ¶ 56; ABL AP ECF No. 1 at ¶¶ 42-59.]

           D. The Debtors’ Default Under the Loan Facilities.

       The Debtors were insolvent on a consolidated basis when they assumed the debt under

the two loan facilities. [Term AP ECF No. 1 at ¶¶ 54-60.] The Debtors defaulted multiple times

and entered into numerous forbearance agreements before filing for chapter 11 relief on June 16,

2019. [Id. at ¶¶ 63-65.]

       Between September 21, 2015, and June 16, 2019, the Debtors made only $2,741,146.71

in payments under the Term Loan Credit Agreement. [Id. at ¶ 66, Exh. 4.] Their prepetition

obligation grew to over $78 million during the same period. [Id. at ¶ 67.]

           E. The Bankruptcy Proceedings.

       The Debtors filed their chapter 11 petitions on June 16, 2019. An order approving joint

administration was entered on June 18, 2019. [Case No. 19-51200, ECF No. 81.] An Official

Committee of Unsecured Creditors was appointed on June 26, 2019. [Id., ECF No. 142.]




                                                 4
Case 19-05021-grs         Doc 42   Filed 05/04/21 Entered 05/04/21 16:05:20           Desc Main
                                   Document     Page 5 of 13



        The 2015 Lenders’ interests under the Term Loan Credit Agreement were assigned to the

Defendant Alliance Prime Associates, Inc. (“Alliance”) on July 23, 2019. [Term AP ECF No. 1

at ¶ 15; Case No. 19-51200, ECF No. 283 at 10.] Alliance and DB Trust asserted claims against

each of the Debtors in an amount of over $78 million under the Term Loan Credit Agreement,

secured by liens on substantially all the Debtors’ assets. [Term AP ECF No. 1 at ¶ 68.] They

alleged that the priority of their liens was governed by an Intercreditor Agreement with the

Lenders under the ABL Credit Agreement. [Id. at ¶ 69.]

        On June 17, 2019, the Debtors sought approval of an agreement with the Lenders under

both loan facilities for cash collateral use and post-petition financing. [Case No. 19-51200, ECF

No. 26.] The Final Order Authorizing (A) Secured Post-Petition Financing on a Super Priority

Basis Pursuant to 11 U.S.C. § 364, (B) Use of Cash Collateral Pursuant to 11 U.S.C. § 363 and

(C) Grant of Adequate Protection Pursuant to 11 U.S.C. §§ 363 and 364 Since the Petition Date

was entered on July 25, 2019. [Id., ECF No. 283 (“Final DIP Order”).] The Debtors paid

$440,000.00 in adequate protection payments pursuant to the Final DIP Order. [Term AP ECF

No. 1 at ¶ 70.]

            F. The Adversary Proceedings.

        The Final DIP Order granted the Committee standing to prosecute claims arising from the

Term Loan Credit Agreement and ABL Credit Agreement. [Case No. 19-51200, ECF No. 283 at

50.] The Committee filed two adversary proceedings seeking to avoid liens and recover transfers

related to the loan facilities:

                 Term Loan Litigation, Adv. No. 19-5021. On September 20, 2019, the
                  Committee filed this adversary proceeding against Alliance, DB Trust, DB
                  London, and the Tennenbaum Defendants alleging that the liens created by the
                  Term Loan Credit Agreement are avoidable as constructively fraudulent under
                  state and federal law, or as unperfected liens, and any payments made are
                  recoverable for the benefit of the estate. The Committee also sought equitable

                                                 5
Case 19-05021-grs       Doc 42    Filed 05/04/21 Entered 05/04/21 16:05:20             Desc Main
                                  Document     Page 6 of 13



                subordination and turnover of adequate protection payments.

               ABL Credit Litigation, Adv. No. 19-5022. The Committee filed a complaint
                against DB NY, Richmond Hill, and Essex that same day alleging that the liens
                created by the ABL Credit Agreement are avoidable as constructively fraudulent
                under state and federal law and any payments made are recoverable for the
                benefit of the estate. The Committee likewise sought turnover of adequate
                protection payments.

Both adversary proceedings were stayed for over a year so the Debtors, Committee, and other

interested parties could focus on resolving contentious issues preventing presentation and

confirmation of a liquidating plan. [See Term AP ECF Nos. 8, 11, 13, 15, 17, 20, 24; ABL AP

ECF Nos. 8, 10, 13, 15, 18, 21, 24, 26, 28, 30, 32, 36, 38.]

       During this period of abeyance, the Committee was able to settle the ABL Credit

Litigation. The Committee resolved its claims against the Defendants in the ABL Credit

Litigation in two stages. On July 23, 2020, a settlement agreement between the Committee,

Richmond Hill, and Essex was approved pursuant to Bankruptcy Rule 9019 (“Richmond Hill

Settlement”). [Case No. 19-51200, ECF Nos. 1298, 1316.] On January 8, 2021, a compromise

between the Committee and the remaining Defendant DB NY was also approved under

Bankruptcy Rule 9019 (“DB NY Settlement”). [Id., ECF Nos. 1463, 1479.] The ABL Credit

Litigation was dismissed with prejudice on February 1, 2021. [ABL AP ECF No. 40.]

       The parties to this proceeding also reached some agreements during the abeyance period.

The parties first stipulated to the dismissal of DB Trust (“Collateral Agent Stipulation”) on

August 13, 2020. [Term AP ECF No. 17.] The Collateral Agent Stipulation preserved the

Plaintiff’s claims and the remaining Defendants’ defenses notwithstanding DB Trust’s dismissal.

       The Committee then settled its claims against Alliance. The Committee reached its

settlement with Alliance as part of mediation conducted by Hon. Tracey N. Wise in late 2020

and early 2021 for the purpose of resolving objections to the Committee and the Debtors’ joint

                                                 6
Case 19-05021-grs       Doc 42    Filed 05/04/21 Entered 05/04/21 16:05:20             Desc Main
                                  Document     Page 7 of 13



liquidating plan. An Agreed Order memorializing the agreements reached in the mediation,

including the Committee’s settlement with Alliance, was entered on January 8, 2021.

[Case No. 19-51200, ECF No. 1480 (“Mediated Agreed Order”).] Alliance was dismissed from

this adversary proceeding on March 2, 2021. [Term AP ECF No. 32.]

           G. The 2015 Lenders’ Motion to Dismiss.

        The abeyance period expired on February 15, 2021, and the 2015 Lenders, as the only

remaining Defendants, were obligated to answer or otherwise respond to the Complaint. [Term

AP ECF No. 24.] On February 22, 2021, the 2015 Lenders filed a motion to dismiss all

remaining counts against them. [Term AP ECF No. 28.] The 2015 Lenders argue dismissal is

appropriate because DB London and DB Trust are both released from all liability as affiliates of

DB NY under the DB NY Settlement. [Id.] The Tennenbaum Defendants do not claim

affiliation with DB NY but argue that the Plaintiff’s claims against them are derivative of the

claims against DB Trust. The 2015 Lenders alternatively argue that the Complaint fails to state a

claim upon which relief can be granted. [Id.]

       On March 12, 2021, Ellen Kennedy, solely in her capacity as the Liquidating Trustee of

the Cambrian Liquidating Trust, substituted as Plaintiff pursuant to the Third Amended Joint

Plan of Orderly Liquidation. [Term AP ECF No. 35; see also Case No. 19-51200, ECF No.

1542.] The Liquidating Trustee opposes the 2015 Lenders’ Motion and argues that the release in

the DB NY Settlement does not extend to the 2015 Lenders. [Term AP ECF No. 36.] The

Liquidating Trustee also argues that the Complaint sufficiently pleads the claims against the

2015 Lenders, but if the Complaint is deficient, an amendment is the appropriate remedy. [Id.]




                                                 7
Case 19-05021-grs        Doc 42   Filed 05/04/21 Entered 05/04/21 16:05:20              Desc Main
                                  Document     Page 8 of 13




    III.   Discussion.

           A. The DB NY Settlement Does Not Release Any Claims Against DB London or
              DB Trust.

       The 2015 Lenders argue that the broad release in Section 6 of the DB NY Settlement

releases them from all liability as “affiliates” of DB NY. Section 6 provides:

       6.       Release of Settling Defendant by the Committee and Debtors’ Estates.
       Effective upon the Effective Date, the Committee and the Debtors, on behalf of
       themselves and on behalf of any person or entity claiming by or through them or
       the Debtors’ estates (collectively the “Estate Releasors”) agree to and shall be
       deemed to have fully and generally released and discharged the Settling
       Defendant and each of its agents, attorneys, partners, associates, affiliates,
       successors, and representatives (collectively, the “Defendant Releasees”) from
       and against any and all manner of claims, causes of actions, suits, debts, dues,
       accounts, bonds, covenants, contracts, agreements, judgments, losses, damages,
       liabilities and demands of any kind whatsoever in law or in equity, whether
       known or unknown, suspected or unsuspected, contingent or fixed, including
       attorneys’ fees and costs that any of the Estate Releasors now have, have had or
       may have against any of the Defendant Releasees, including, for the avoidance of
       doubt, the claims asserted in the Adversary Proceeding.

[Case No. 19-51200, ECF No. 1463-2 at 3 (emphasis supplied).]

       The DB NY Settlement was approved under Bankruptcy Rule 9019. [Case No. 19-

51200, ECF No. 1479 (“DB NY Settlement Order”).] A court has discretion to interpret its

orders approving settlement. Travelers Indemn. Co. v. Bailey, 557 U.S. 137, 151 (2009). A

court may also take judicial notice of the record in construing the meaning of its orders. See St.

Louis Baptist Temple, Inc. v. FDIC, 605 F.2d 1169, 1171-72 (6th Cir. 1979). A review of the

DB NY Settlement Order and record supports that the broad release in the DB NY Settlement did

not release the claims against the 2015 Lenders in this proceeding.




                                                 8
Case 19-05021-grs        Doc 42    Filed 05/04/21 Entered 05/04/21 16:05:20             Desc Main
                                   Document     Page 9 of 13



               1. The DB NY Settlement Order and Related Documents Do Not Apply to
                  the 2015 Lenders or the Term Loan Litigation.

       The DB NY Settlement Order does not refer to the 2015 Lenders or this proceeding. It

states that the DB NY Settlement, attached as Exhibit A to the Joint Motion, is approved as fair,

equitable, and in the best interests of the Debtors’ estate and creditors based on a review of (1)

the Joint Motion; (2) the DB NY Settlement; and (3) “the record in Adversary Proceeding No.

19-5022 before this Court.” [Case No. 19-51200, ECF No. 1479.]

       The Debtors and Committee filed a Joint Motion to approve the DB NY Settlement on

December 11, 2020. [Case No. 19-51200, ECF No. 1463.] The Joint Motion represents that

Debtors, Committee, and DB NY are settling “all claims the Committee asserted against the

Settling Defendant in Adv. Proc. No. 19-5022 and various related matters.” [Id. at 1.] The Joint

Motion describes only the Committee’s investigation into the Defendants of the ABL Credit

Litigation and represents that the settlement agreement discussed in the motion resolves that

matter. [Id. at 2-3.] It does not identify or discuss any of the 2015 Lenders or any of the claims

asserted herein.

       The DB NY Settlement, attached as Exhibit A to the Joint Motion, was drafted to apply

only to DB NY. [Case No. 19-51200, ECF No. 1463-2.] The recitals in the DB NY Settlement

explain that the agreement is solely between the Committee and DB NY. [Id. at 1.] DB NY is

identified in the singular as the “Settling Defendant” and the “Adversary Proceeding” is defined

only as the ABL Credit Litigation. [Id.]

       The DB NY Settlement only describes consideration exchanged between the Committee

and DB NY. DB NY agreed to pay $850,000.00 in cash and waive its general unsecured and

administrative expense claims in exchange for the release and dismissal of the ABL Credit




                                                 9
Case 19-05021-grs       Doc 42     Filed 05/04/21 Entered 05/04/21 16:05:20          Desc Main
                                  Document      Page 10 of 13



Litigation. [Id. at 3-5.] The DB NY Settlement does not describe any consideration exchanged

between the Committee, DB London, or DB Trust for a release of the claims in this lawsuit.

       Only the representatives for the Debtors, Committee, and DB NY signed the DB NY

Settlement. [Id. at 7-9.] The agreement does not contain any signatures by representatives of

DB London or DB Trust evidencing that they are bound by the settlement or release.

       The lack of any support from the record of the ABL Credit Litigation also weighs against

the 2015 Lenders. Nothing in the ABL Credit Litigation record suggests the claims in this

lawsuit were released as part of the DB NY Settlement. The DB NY Settlement Order approves

a settlement that was limited to the parties who signed the agreement and the claims brought in

the ABL Credit Litigation.

       The claims against the 2015 Lenders were not released upon approval of the DB NY

Settlement.

               2. The Bankruptcy Record Does Not Support Extending the Release in the
                  DB NY Settlement to the 2015 Lenders.

       Approval of the DB NY Settlement Order was based in part on the record in the Debtors’

bankruptcy cases, which supports the preceding interpretation. The Mediated Agreed Order

dismissing the claims against Alliance was entered on January 8, 2021, the same day as the DB

NY Settlement Order. [Id., ECF No. 1480.] The Mediated Agreed Order specifically states that

“the Committee shall not be dismissing the Term Loan Adversary against any party other than

Alliance, and all such claims against other defendants in the Term Loan Adversary shall be

preserved.” [Id. at 6.] If the DB NY Settlement released the claims against the 2015 Lenders on

January 8, there would have been no need for language in the Mediated Agreed Order preserving

those claims to be filed in the record that same day.




                                                10
Case 19-05021-grs       Doc 42     Filed 05/04/21 Entered 05/04/21 16:05:20             Desc Main
                                  Document      Page 11 of 13



       The 2015 Lenders could have objected to the language in the Mediated Agreed Order.

The Mediated Agreed Order was initially filed in the record on December 20, 2020. [Id., ECF

No. 1469.] Counsel for the 2015 Lenders received notice of the final hearing. [Id., ECF Nos.

1469, 1471, 1472, 1475.] They did not object to the language in the Order. The 2015 Lenders

and the Committee also filed a joint motion to stay this proceeding on the same day that the DB

NY Settlement Order and Mediated Agreed Order were entered. [Term AP ECF No. 23.] The

2015 Lenders failure to object to the Mediated Agreed Order and agreement to continue the

abeyance period in this litigation suggests that they did not believe the DB NY Settlement

released the claims against them either.

                   3. Principles of Contract Interpretation Support This Conclusion.

       An interpretation of the DB NY Settlement using traditional contract principals reaches

the same result. The DB NY Settlement does not mention the 2015 Lenders or this litigation.

They are only included if they are deemed “affiliates” in the release language and the only way

to discover an affiliate relationship among DB London, DB Trust, and DB NY is to consider

extrinsic evidence. But resort to extrinsic evidence is only permitted if the DB NY Settlement is

ambiguous; it is not. See Frear v. P.T.A. Indus., Inc., 103 S.W.3d 99, 106 (Ky. 2003).

       Even if the DB NY Settlement were ambiguous, the evidence previously discussed does

not show DB London and DB Trust were released. “A court must interpret a provision in a

contract not in isolation, but against the backdrop of ‘the contract as a whole, … the situation of

the parties and the conditions under which the contract was written.’” Russell v. Citigroup, Inc.,

748 F.3d 677, 681 (6th Cir. 2014) (citing Frear, 103 S.W.3d at 106). The prior discussion of the

record in the adversary proceedings and bankruptcy case supports that the Committee and DB




                                                 11
Case 19-05021-grs        Doc 42     Filed 05/04/21 Entered 05/04/21 16:05:20             Desc Main
                                   Document      Page 12 of 13



NY intended to settle the claims in the ABL Credit Litigation and not any claims asserted against

the 2015 Lenders in this matter.

       The DB NY Settlement does not extend to the 2015 Lenders.

                   4. The DB NY Settlement Does Not Affect the Claims Against the
                      Tennenbaum Defendants.

       The Tennenbaum Defendants do not claim to be “affiliates” of DB NY. Rather, they

argue that the Plaintiff’s claims against them are derivative of the claims against DB Trust,

which were released in the DB NY Settlement. The DB NY Settlement did not release the

Plaintiff’s claims against DB Trust, so this argument fails.

             B. The Complaint Sufficiently Pleads Constructive Fraud.

       The parties agreed at the April 22 hearing that only Count II and Count VI remain.

[Term AP ECF Nos. 38, 39.] These counts seek to avoid and recover prepetition and post-

petition payments made pursuant to the Term Loan Credit Agreement because they were

constructively fraudulent transfers. The 2015 Lenders argue that the Complaint is deficient

because the Plaintiff does not identify which of the nineteen Debtors made each transfer.

        The Plaintiff concedes that the Complaint refers only to the Debtors generally. But the

Plaintiff identifies the specific transferors in her response and asks for leave to amend the

Complaint.

       Leave to amend a complaint should be freely given when justice requires. FED. R. CIV. P.

15(a)(2) (incorporated by FED. R. BANKR. P. 7015); Church Joint Venture, L.P. v. Blasingame,

947 F.3d 925, 934 (6th Cir. 2020). This proceeding has been stayed for over a year and is still in

the early pleading stages. The identities of the specific debtor transferors are discoverable, and

the Plaintiff represents that she will provide the information to the 2015 Lenders to the extent she




                                                 12
       Case 19-05021-grs          Doc 42       Filed 05/04/21 Entered 05/04/21 16:05:20                            Desc Main
                                              Document      Page 13 of 13


                has not already. The 2015 Lenders are therefore not prejudiced if the Plaintiff is permitted to

                amend the Complaint to name the specific transferors.

                       The 2015 Lenders also argue that the Plaintiff has not sufficiently pleaded the other

                elements of constructive fraud. To plead constructive fraud, the Plaintiff must plead facts that

                show that the debtor made a prepetition transfer or conveyance when the debtor was insolvent, or

                was otherwise made insolvent by the transfer, and the debtor did not receive valuable or

                reasonably equivalent consideration in return to prevail under her state and federal law claims.

                See K.R.S. § 378.020; K.R.S. § 378A.050; 11 U.S.C. § 548(a)(1)(B). The Plaintiff must also

                plead facts that show the existence of a creditor with an allowable unsecured claim on the

                petition date to pursue state law fraudulent transfer claims under § 544(b). Lyon v. Forbes (In re

                Forbes), 372 B.R. 321, 330 (6th Cir. 2007). The facts in the Complaint, accepted as true, allow a

                reasonable inference that the Defendants are plausibly liable under the Plaintiff’s state and

                federal law claims.

                    IV.    Conclusion.

                       Based on the foregoing, it is ORDERED the Motion to Dismiss [Term AP ECF No. 28] is

                DENIED. It is further ORDERED that the Plaintiff shall amend the Complaint consistent with

                the rulings herein within 7 days of entry of this Order.




                                                                 13



___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                   Signed By:
                                                                   Gregory R. Schaaf
                                                                   Bankruptcy Judge
                                                                   Dated: Tuesday, May 4, 2021
                                                                   (grs)
